Citation Nr: 1712685	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  09-19 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial compensable disability rating for eczema with tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to May 2003, June 2006 to October 2007, and from January 2010 to February 2011.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision rendered by the Boston, Massachusetts Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO granted service connection for eczema with tinea pedis and assigned a noncompensable rating.  The Veteran has disagreed with the disability rating initially assigned.  The Appeals Management Center (AMC) in May 2016 issued a rating decision correcting the effective date for the grant of service connection for eczema with tinea pedis.  The AMC clarified that the effective date of the grant of service connection for eczema with tinea pedis, with a noncompensable evaluation, is October 5, 2007, the day following the Veteran's separation from service.

In October 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.  In April 2013 and November 2015, the Board remanded the issue for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In June 2016 the Veteran submitted a waiver for initial RO review of evidence that he may submit at a later time.  Although other evidence to include VA medical records was received subsequent to the most recent Supplemental Statement of the Case in June 2016, the records are cumulative, duplicative or not pertinent to the Veteran's claim of entitlement to an initial compensable disability rating for eczema with tinea pedis, the only issue being decided herein.  Thus, a waiver of initial RO consideration is not needed.  See 38 C.F.R. §§ 19.37, 20.1304.

The Board also notes that there is currently a stay on the adjudication of appeals affected by the recent decision issued by the United States Court of Appeals for Veterans Claims in Johnson v. McDonald, 27 Vet. App. 497 (2016), which involves the use of a topical corticosteroid for a service-connected skin disability.  However, as will be discussed further below, there is no lay nor medical evidence that the Veteran has used a topical corticosteroid as treatment for his service-connected eczema with tinea pedis.  Therefore, the appeal is not affected by the Johnson stay.

In October 2016, the Veteran submitted a claim for vocational rehabilitation, VA Form 28-1900.  The status of this claim is unclear, and it is hereby referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  


FINDING OF FACT

For the entire initial rating period, the Veteran's service-connected eczema with tinea pedis has affected less than 5 percent of total body area and less than 5 percent of the exposed area.  


CONCLUSION OF LAW

For the entire initial rating period, the criteria for a compensable disability rating for the service-connected eczema with tinea pedis have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  This appeal arises from disagreement with the initial evaluation following the grant of service connection for eczema with tinea pedis.  Courts have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the duty to notify has been met.  See, e.g., October 2007 correspondence for the underlying claim of service connection.  The United States Court of Appeals for the Federal Circuit has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, claims submissions, and lay statements have been associated with the record.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

The Veteran also was specifically afforded a VA examination for skin diseases in April 2013 and March 2016.  The Board finds the VA examinations and opinions in conjunction with the other evidence of record to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board further notes that the November 2015 remand specifically requested that the Veteran be scheduled for a skin examination when his service-connected skin disorder is active as the Veteran on the April 2013 VA examination reported that he was treated for a foot rash during service in Iraq and the rash has not recurred.  See Ardison v. Brown, 6 Vet. App. 405 (1994).  Although the Veteran's foot rash appeared to be in remission at the time of the March 2016 examination, he nevertheless was examined during an active stage of his service-connected skin disability as the March 2016 VA examination findings show he had eczematous patches on his lower back and right upper arm and several small hyperpigmented areas over the dorsum of his feet.  Thus, there has been substantial compliance with the Board's remand directive to examine the Veteran during an active stage of his service-connected skin disorder.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, 287 F.3d 1377 (Fed. Cir. 2002) (holding that there was no Stegall violation when there has been substantial compliance with the Board's remand order).  Furthermore, the Board has fully considered the Veteran's statements regarding his recurrent rashes over his feet and lower legs as competently and credibly relayed by the Veteran and as recorded by the VA examiners.  Therefore, the Board finds that attempting to schedule the Veteran for a VA examination during an active flare-up of his rash on his feet would be impractical and likely provide no additional information not already considered by the Board.  See Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (holding Ardison inapplicable where the disability, in its recurrent state, did not affect the Veteran's earning capacity and the worsened condition did not last more than a few days).

Rating Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In addition, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

The Veteran's service-connected eczema with tinea pedis are evaluated under Diagnostic Code 7806 for dermatitis or eczema. Under Diagnostic Code 7806 for dermatitis or eczema, a noncompensable rating is warranted for a skin disorder affecting less than 5 percent of the entire body or less than 5 percent of the exposed areas, and there is no more than topical therapy required during the past 12-month period. A 10 percent rating is warranted for a skin disorder affecting at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of the exposed areas, or that requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12-month period. A 30 percent rating requires a skin disorder to affect 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas, or requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period. A 60 percent rating requires a skin disorder to affect more than 40 percent of the entire body or more than 40 percent of the exposed areas, or requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.

Diagnostic Code 7806 instructs to rate as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  
On VA examination in December 2007, a skin rash was noted with a date of onset of approximately November 2006.  The Veteran reported that he began to have small dark brown rounded spots on both hands and then later on both his feet.  The spots lasted for about two weeks and healed.  After about four weeks they seemed to stop itching and irritating him.  However he experienced other itching but did not seek an evaluation for his rash and did not use any creams.  At the time of the examination the Veteran had small rounded dark brown spots without pain or irritation.  He denied itchiness and pain.  Overall he felt his hands were better but his feet seemed worse and he stated that he was not being treated.  Although the examiner related that there was scarring on the hands and feet beginning approximately in November 2006, during a period of active service, the Veteran currently denied experiencing any scarring on his hands and feet.  The physical examination shows that the Veteran had a rash or other lesions, which consisted of a few scattered hypopigmented macules and dry skin without significant scars on his hands.  As for the feet, the Veteran had very dry skin with accentuation of skin lines, especially around the ankle and distal pretibial region, slight dry scale between his toes with small diffuse superficial scars (not disfiguring) mostly around the dorsal aspect of the mid arch.  There also were dry skin changes noted on the upper extremities extensor surfaces.  The diagnoses were eczema and tinea pedis.  The Veteran's skin condition did not affect his usual daily activities.  

On another VA examination in December 2007, the examiner indicated that the Veteran's active problems included dermatophytosis and he was prescribed Terbinafine HCL one percent cream to be applied topically .  On VA examination in June 2011, the examiner noted that the Veteran's symptoms included a rash and he had a 3 centimeter scar on top of his head from hitting his head under a vehicle while performing maintenance.  The scar was linear, was not tender and there was no skin breakdown.  The Veteran also had a callus on his left foot.  

In October 2012 the Veteran testified that he was being treated with creams for his skin condition.  He stated that particularly his right foot was affected and it was hard for him to walk.  He reported that he had to keep on having his skin cut down and was told that the only way to fix the problem was through surgery to realign the bone.  
On VA examination for skin diseases in April 2013, the Veteran reported being treated for a rash on his feet during service in Iraq.  He stated that this condition was not recurrent.  The examiner reported that there were some hyperpigmented patches over the dorsum of his feet from the rash.  The examiner noted that the Veteran's skin condition did not cause scarring or disfigurement of the head, face, or neck.  The examiner stated that the Veteran was not been treated with oral or topical medications in the past 12 months for any skin condition.  He did not have any debilitating or non-debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  There were no benign or malignant skin neoplasms.  The examiner further indicated that the Veteran did not have any treatments or procedures in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  The examiner determined that the Veteran's dermatitis affected less than 5 percent of the total body area and none of the exposed area.  The examiner opined that the Veteran's skin condition did not impact his ability to work and indicated that the only pertinent physical findings, complications, conditions, signs and/or symptoms related to the Veteran's skin condition were a few hyperpigmented patches over the dorsum of his feet.  The examiner reiterated that his exposed area was not affected and that the total body area affected was less than 5 percent.  

On VA examination for skin diseases in March 2016, the examiner noted that the Veteran reported that after returning from service he had skin involvement between his toes but this condition cleared up.  He stated that he has recurrent rashes over his feet and lower legs but not during the time of the examination.  The examiner indicated that the Veteran had an itchy area on his lower back and right upper arm and has not had nor sought treatment.  The Veteran's skin condition did not cause scarring or disfigurement of the head, face or neck.  There were no benign or malignant skin neoplasms.  The examiner stated that the Veteran has not had oral, topical nor any other treatment in the past 12 months for his skin condition.  He did not have any debilitating or non-debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  The examiner opined that eczema affected less than 5 percent of the total body area and none of the exposed area.  Physical findings show that the Veteran had an eczematous patch that was 4 x 5 centimeters on his right lower back and an eczematous patch on his right upper arm.  Although he did not have a rash over his feet, lower legs, or between his toes, he had several small hyperpigmented areas over the dorsum of his feet.  The examiner opined that the Veteran did not have any other pertinent physical findings, complications, conditions, signs or symptoms related to his skin condition and his skin disorder did not impact his ability to work.  In a separate opinion that same month the examiner commented that there was no evidence of tinea pedis at the time of the examination.  

VA treatment records also document skin problems.  In May 2009, the Veteran was treated for a jock itch.  In July 2009 and April 2015 he was prescribed Bacitracin for paronychia on his fingers.  The July 2009 record shows that he also was treated with Doxycycline and Keflex for the paronychia.  In February 2011 the records show that there was dry flaking skin near the neck and several 1 centimeter erythematous patches on the left shoulder.  The assessment was "tinia [sic]," and the Veteran was instructed to apply Ketoconazole cream to the affected areas.  The Veteran also was instructed to apply Ketoconazole 2 percent cream to his scalp, which the records show was classified as a topical antifungal medication.  Other VA treatment records, including records in September 2011 show an assessment of porokeratosis on the left foot, and the Veteran was prescribed a 40 percent urea cream.  In October 2014 the records show that the Veteran was prescribed Ketoconazole 2 percent shampoo.  

The evidence of record discussed above does not more nearly approximate the criteria for a compensable rating under Diagnostic Code 7806 as it has not been shown that the Veteran meets the criteria for the next higher rating of 10 percent whereby at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas are affected, or that the Veteran required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks, during the past 12-month period.  On the VA examinations for skin diseases in April 2013 and March 2016, the examiner, after reviewing the claims file and examining the Veteran, determined that less than 5 percent of the total body area and none of the exposed areas were affected by the service-connected eczema with tinea pedis.  Further, the other evidence of record is consistent with the determinations of affected body areas by the VA examiner who conducted the April 2013 and March 2016 examinations.  Specifically, on the December 2007 VA examination the Veteran's feet were affected (as they were on the April 2013 and March 2016 examinations), and he had just a few scattered hypopigmented macules and dry skin on his hands; in May 2009 he was treated for a jock itch; in February 2011 he was treated for flaking skin near his neck and 1 centimeter patches on his left shoulder; and notably on the March 2016 VA examination he had an eczematous patch that was 4 x 5 centimeters on his right lower back and an eczematous patch on his right upper arm.  On the April 2013 and March 2016 VA examinations the examiner also reported that the Veteran was not being treated with oral or topical medications in the past 12 months for his skin condition.  

The United States Court of Appeals for Veterans Claims recently held that corticosteroids qualify as systemic regardless of their method of application.  Johnson v. McDonald, 27 Vet. App. 497 (2016).  Even corticosteroids applied topically are systemic, in other words.  Id.  However, VA has long held that to be systemic, corticosteroids must be administered orally or by injection.  VA therefore is appealing the aforementioned decision, and its motion to stay the precedential effect of it during the pendency of the appeal has been granted in part.  

Adjudication of most cases in which a higher rating may be granted if use of a topical corticosteroid was considered systemic therapy accordingly are deferred until resolution of the appeal.  The current Veteran's case, although it involves a Diagnostic Code with affected language, need not be deferred.  There indeed is no indication that the Veteran has used a corticosteroid, whether topical or otherwise or other immunosuppressive drugs.  The evidence during the appeal period shows that the Veteran was treated with Ketoconazole cream and shampoo and Terbinafine hydrochloride (HCl).  See, e.g., VA examination in December 2007 and VA treatment records dated in February 2011 and October 2014.  The February 2011 VA treatment records show that Ketoconazole 2 percent is classified as a topical antifungal medication.  As for Terbinafine hydrochloride (HCl), it is a synthetic antifungal compound.  See Dorland's Illustrated Medical Dictionary 1017, 1907 (31st ed. 2007).  VA treatment records, including records dated in July 2009 and April 2005 show that the Veteran was treated with Bacitracin, Doxycycline, and Keflex for paronychia on his fingers and in September 2011 he was treated for porokeratosis on his foot with a 40 percent urea cream.  Assuming without conceding that paronychia and porokeratosis are part and parcel of the service-connected eczema with tinea pedis, Bacitracin, Doxycycline, Keflex, and urea cream are not corticosteroids.  Bacitracin is an antibacterial medication.  See Dorland's Illustrated Medical Dictionary 173 (28th ed. 1994).  Doxycycline is a broad spectrum antibacterial medication administered orally.  Id.at 505.  Keflex is a semisynthetic analogue of the natural antibiotic cephalosporin C that is administered orally.  Id at 876, 299.  Urea is moisturizer used in topical preparations to moisten and soften rough dry skin.  Id. at 1777.

Although Diagnostic Code 7806 instructs to consider rating the condition as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability, in the instant case the evidence shows that the Veteran's service-connected eczema with tinea pedis has been predominantly manifested by a skin condition.  With the exception of the December 2007 VA examination whereby some small diffuse superficial scarring was noted on the feet without any significant scarring on the hands, all the other evidence of record to include the April 2013 and March 2016 VA examinations that also evaluated the skin on the Veteran's feet, shows that the Veteran did not have scarring or disfigurement associated with his service-connected eczema with tinea pedis.  On the June 2011 VA examination a scar was noted on the Veteran's head.  However, it was not associated with his service-connected skin condition as the examiner stated that it was due to the Veteran hitting his head under a vehicle while performing maintenance.  Thus, the criteria for evaluating disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), is inapplicable in the instant case.  

Further consideration of Diagnostic Code 7813 for dermatophytosis  ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris), also is not warranted as the criteria in this code are duplicative of the criteria in Diagnostic Code 7806, which already have been considered in evaluating the Veteran's service-connected eczema with tinea pedis as discussed above.  There are no other applicable Diagnostic Codes that need to be addressed in evaluating the Veteran's service-connected eczema with tinea pedis.  

In reaching this decision, the Board has considered that the Veteran is competent and credible to report the symptoms that he experienced.  While he testified in October 2012 that his skin condition was making it difficult for him to walk, the medical evidence of record, to include the April 2013 and March 2016 VA examinations, shows that only dermatological symptomatology has been associated with the service-connected eczema with tinea pedis.  The clinical findings discussed above directly address the criteria under which his service-connected eczema with tinea pedis is evaluated and are more probative than any implied pleadings or lay evidence to the effect that higher or additional evaluations are warranted for eczema with tinea pedis throughout the entire appeal.  

Hence, in light of the medical and lay evidence of record, a compensable rating is not warranted at any time during the appeal period for the service-connected eczema with tinea pedis.  Thus the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  

Total Disability Rating based on Individual Unemployability (TDIU)

The claim for an increased rating for a service-connected disability includes a claim of entitlement to TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not alleged that he is unable to work due to his service-connected eczema with tinea pedis.  Thus, the issue of TDIU is not before the Board.  

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The discussion above reflects that the symptoms of the Veteran's eczema with tinea pedis are fully contemplated by the applicable rating criteria.  The rating criteria reasonably describe his disability level and symptomatology and do provide for a greater evaluation for more severe symptoms.  His symptoms of a rash, dry skin, hyperpigmentation, are contemplated in the rating criteria.  There is neither evidence nor allegation of symptoms of and/or impairment due to the Veteran's eczema with tinea pedis that is not encompassed by the schedular ratings assigned.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

An initial compensable disability rating for eczema with tinea pedis is denied.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


